DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                          Response to Amendment
This Office Action is in response to applicant's communication filed 14 September, 2020. Claims 1, 3, 4, 9, 10 and 13 have been amended. No claim has been currently canceled or newly added. As a result, claims 1-20 are now pending in this application.
Response to Arguments
Applicant’s arguments, see remark, filed 14 September, 2020, with respect to the rejections of claims 1, 9 and 13 under the prior art rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations “the first format is immutable, with respect to the contents of each electronic document of the set of electronic documents; setting a file name for each electronic document of the set of electronic documents to indicate an order of an ordered relationship (a) between each electronic document of the set of electronic documents and (b) between one or more electronic document of the set of electronic documents and the attached electronic document”. This rejection is made using in view of Hakan Ancin et al. (Patented Application no.: US 7664821 B1 (hereinafter "Ancin") in 

Hashimoto’s invention receiving a request to merge multiple files to generate a merged file and send the merged file to a destination at a server from a web browser on a client. The multiple files are retrieved and the merged file is generated using the multiple files. The merged file is stored at the server and sent from the server to the destination in response to the request.

                                       Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hakan Ancin et al. (Patented Application no.: US 7664821 B1 .
With respect to claim 1, Ancin teaches method for document compaction, comprising: receiving the set of electronic documents (see col. 11 lines 19-20, identifying documents in the collection that are messages), wherein one or more electronic documents includes an attached electronic document (see col. 7 lines 46-51, each document may have associated e-mail, e-mail attachment); 
extracting and storing metadata associated with each electronic document of the set of electronic documents (see col. 11 lines 20-28, the sender and recipient metadata is extracted, and metadata may also be extracted, such as the date(s) the message was sent and/or received, subject lines, e-mail thread information, etc. The extracted metadata may be stored); 
parsing the metadata to extract information identifying a sender and a receiver (see col. 3 lines 37-39, analyzing messages includes extracting, from each of a number of messages, metadata identifying at least one sender and at least one recipient of that message); 
However, Ancin does not explicitly teach “reconstructing and converting each electronic document of the set of electronic documents into a first format, wherein the first format is immutable, with respect to the contents of each electronic document of the 
However, Hashimoto teaches “reconstructing and converting each electronic document of the set of electronic documents into a first format, wherein the first format is immutable, with respect to the contents of each electronic document of the set of electronic documents (see Para [0181], Relay Server 300 uniformly converts every document to a format that it can merge before merging them and creating one merged data, regardless of the original data format (i.e. first format), such as the merged format of choice is PDF. However, it may be a different format, and it may be an image data format such as TIFF, or it may be HTML. As long as Relay Server 300 can merge data with different formats, they can be converted to any format); 
setting a file name for each electronic document of the set of electronic documents to indicate an order of an ordered relationship (a) between each electronic document of the set of electronic documents (see Para [0183] changes the name of the modified document to a name that merges the names of the documents that are merged so as to make it easier to identify which documents the merged document comprises. For example, if Relay Server merged "Document A," "Document B," and "Document C," the merged document name will be "Document A+B+C." is correspond to "setting a file name for each electronic document of the set of electronic documents to indicate an Relay Server 300 determines whether the document that is already merged has a document that is supposed to be added to it (hereinafter, "additional document") selected (i.e. additional document is correspond to attached electronic document), and Para [0192] teaches at least the document name of the additional document is included in the retrieval request. Save destination of additional documents varies by document).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ancin with the teachings of Hashimoto’s method for processing information, because combination would generate discovery documents and a privilege log as taught by Hashimoto in order to enable retrieval of merged documents that a user wishes to retrieve while reducing the processing load of the server. 
However, Ancin and Hashimoto do not explicitly teach “classifying each electronic document of the set of electronic documents as privileged or producible based on the previously extracted and stored metadata; grouping similar electronic documents in the first format based on a privilege and producibility classification; and providing the grouping of documents, together with one or more document logs identifying each document in the grouping of documents, to a user”.
However, Messing teaches “classifying each electronic document of the set of electronic documents as privileged or producible based on the previously extracted and documents determined not to be privileged and/or data identifying such documents can be transferred to one or more document production applications 230, and Para [0029] teaches the decision bank datastore 254 can represent data that is collected over each use of the PrivBank system 220 to retain unique identifying information (such as a hashcode or other document characteristics that associate documents with each other) on documents that have been previously analyzed and the resulting decisions (e.g., privileged/non-privileged, etc.)); 
grouping similar electronic documents in the first format based on a privilege and producibility classification (see Para [0011], some or all of the documents can be grouped based on common characteristics among the documents.  With such grouping, one or more representative documents can be used in order to make a determination whether the entire group is potentially privileged); and 
providing the grouping of documents, together with one or more document logs identifying each document in the grouping of documents, to a user (see Para [0059], a privilege search screen can be displayed while searching for privileged documents and is primarily a status screen that will show the user the progress (% complete, # of hits found, etc.) of the search in real time as it is occurring.  Upon completion, ‘a report will be available to the user listing all the Doc ID's (i.e. grouping of documents with one or more document logs identifying each document)’ that were hits and the search terms they hit on)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Ancin and Hashimoto with the teachings 
Claims 9 and 13 are substantially similar to claim 1, and therefore likewise rejected.
Regarding claim 2, Ancin and Hashimoto and Messing combined teach storing the grouping of documents identified as producible (see Messing: Para [0028], documents determined not to be privileged and/or data identifying such documents can be transferred to one or more document production applications 230), and absent members of the set of electronic documents identified as privileged, in a data storage (see Messing: Para [0034], the domains database can be used by the PrivBank system  to scan whether corresponding indicators (e.g., domain names, domains, etc.) are referenced within a set of documents, and if they are, the documents can be considered as potentially privileged).  
Regarding claim 3, Ancin and Hashimoto and Messing combined teach reconstructing and converting further comprises annotating each electronic document of the set of electronic documents comprising providing Bates numbering on each document page of each of the electronic documents (see Hashimoto: Para [0150], document process page accepts user operation via an input device to select multiple documents and instruct an arbitrary process to be executed.  User selects multiple documents from Document List 1101 displayed on the top of Document Process Page 1100 via an input device and selects a process that he wishes to execute from the list of processes displayed on the bottom right of the page).
Regarding claim 4, Ancin and Hashimoto and Messing combined teach reconstructing and converting further comprises annotating each electronic document of the set of electronic documents comprising providing confidentiality indicator on each document page of each of the electronic documents identified as confidential (see Hashimoto: Para [0270], GUI application  calls authentication management adapter and passes the login information it received.  Once authentication management adapter verifies that the login information is accurate, it verifies the information regarding the access rights to files and folders of the user that corresponds to the said login information (hereinafter, "access rights information").  ‘Authentication management adapter then notifies (i.e. confidentiality indicator)’ GUI Application the access control information configured for each document).  
Regarding claim 5, Ancin teaches the previously extracted and stored metadata comprises a role associated with one of the sender or recipient of one of the one or more38 8810-1 electronic documents, when the one of the one or more electronic documents is a communication (see col. 19 lines 38-52, when the user selects an intermediary node, the display changes to show a "star" representation that highlights the links going into and/or out of that node D is shown in a star representation, and the star representation focuses the user's attention on the role of node D in the network, giving the user another tool for understanding the information contained in the network graph).  

Claim 17 is substantially similar to claim 5, and therefore likewise rejected.
Regarding claim 6, Ancin teaches communication is at least one of the group of communication types comprising an email, text message, multimedia message, and social media message (see col. 4 lines 16-20, communication chains can be determined from a variety of message types including but not limited to electronic mail messages, voice mail messages, instant messages electronic representations of letters, electronic representations of memoranda, or messages corresponding to meetings). 
Claim 18 is substantially similar to claim 6, and therefore likewise rejected.

Regarding claim 7, Ancin and Hashimoto and Messing combined teach receiving a user input indicating a reclassification and a target document (see Messing: Para [0035] teaches  the PrivBank system can be integrated into a document classification application that classifies documents according to categories such as privileged/non-privileged, a document management system, e-mail servers); and reclassifying the target document (see Messing: Para [0059], a summary screen can be displayed showing the number of privilege tags that were updated), comprising at least one electronic document of the set of electronic documents as privileged or producible based on the user input (see Messing: Para [0029] teaches the decision bank datastore 254 can represent data that is collected over each use of the PrivBank system 220 to retain unique identifying information (such as a hashcode or other document characteristics that associate documents with each other) on documents that have been previously analyzed and the resulting decisions (e.g., privileged/non-privileged, etc.)).  
Claim 19 is substantially similar to claim 7, and therefore likewise rejected.
Regarding claim 8, Ancin and Hashimoto and Messing combined teach reconstructing and converting each electronic document of the set of electronic documents into the first format, wherein the reconstruction and converting maintains the ordering between the one or more electronic document and the attached electronic document identified as producible and not identified as privileged (see Hashimoto: Para [0181], Relay Server 300 uniformly converts every document to a format that it can merge before merging them and creating one merged data, regardless of the original data format (i.e. first format), such as the merged format of choice is PDF, and Para [0199] teaches Relay Server 300 uses PDF Adapter 415 to merge all additional documents converted to PDF format at S1419 and the merged document retrieved at S1412 into one document).  

Claim 20 is substantially similar to claim 8, and therefore likewise rejected.

Regarding claim 10, Ancin and Hashimoto and Messing combined teach wherein the receiving of the electronic document further comprises receiving a set of electronic documents (see Ancin: col. 11 lines 19-20, identifying documents in the collection that are messages);39 8810-1 
wherein the extracting and storing of the metadata associated with the electronic document further comprises extracting and storing metadata associated with each electronic document of the set of electronic documents (see Ancin: col. 11 lines 20-28, the sender and recipient metadata is extracted, and metadata may also be extracted, such as the date(s) the message was sent and/or received, subject lines, e-mail thread information, etc. The extracted metadata may be stored); 
wherein the reconstructing and converting of the electronic document into the first format comprises reconstructing and converting each electronic document of the set of electronic documents into the first format (see Hashimoto: Para [0181], Relay Server 300 uniformly converts every document to a format that it can merge before merging them and creating one merged data, regardless of the original data format (i.e. first format), such as the merged format of choice is PDF); 
wherein the classifying of the electronic document as one of privileged or producible based on the previously extracted and stored metadata comprises classifying each electronic document of the set of electronic documents as privileged or producible based on the previously extracted and stored metadata (see Messing: Para [0028], documents determined not to be privileged and/or data identifying such documents can be transferred to one or more document production applications 230, and Para [0029] teaches the decision bank datastore 254 can represent data that is collected over each use of the PrivBank system 220 to retain unique identifying information (such as a hashcode or other document characteristics that associate documents with each other) on documents that have been previously analyzed and the resulting decisions (e.g., privileged/non-privileged, etc.)); and 
grouping similar electronic documents in the first format based on a privilege and producibility classification (see Messing: Para [0011], some or all of the documents can be grouped based on common characteristics among the documents.  With such grouping, one or more representative documents can be used in order to make a determination whether the entire group is potentially privileged, and Para [0035] teaches  the PrivBank system can be integrated into a document classification application that classifies documents according to categories such as privileged/non-privileged, a document management system, e-mail servers);and 
wherein the providing of the document, together with the document log identifying the electronic document, to a user comprises providing the grouping of documents, together with one or more document logs identifying each document in the grouping of documents, to the user (see Messing: Para [0059], a privilege search screen can be displayed while searching for privileged documents and is primarily a status screen that will show the user the progress (% complete, # of hits found, etc.) of the search in real time as it is occurring.  Upon completion, ‘a report will be available to the user listing all the Doc ID's (i.e. grouping of documents with one or more document logs identifying each document)’ that were hits and the search terms they hit on). 
Claim 14 is substantially similar to claim 10, and therefore likewise rejected.

Regarding claim 11, Ancin teaches storing the grouping of documents identified as producible, and absent members of the set of electronic documents identified as privileged, in a data storage (see col. 3 lines 37-39, analyzing messages includes extracting, from each of a number of messages, metadata identifying at least one sender and at least one recipient of that message).  
Regarding claim 12, Ancin and Hashimoto and Messing combined teach reconstructing and converting each electronic document of the set of electronic documents into the first format, further comprises converting the electronic documents, having a plurality of file types, into a single file type (see Hashimoto: Para [0199], Relay Server 300 uses PDF Adapter 415 to merge all additional documents converted to PDF format at S1419 and the merged document retrieved at S1412 into one document).  
Claim 15 is substantially similar to claim 12, and therefore likewise rejected.

Regarding claim 16, Ancin teaches the single file type is a portable document format (PDF) (see col. 11 lines 14-18 , document or set of documents may be collected, and the collection may include documents in a variety of types and formats, such as e-mail messages or backups, application data files, PDF documents).  

                                                    Conclusion
 4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kennedy; Kevin et al. discloses US 2008/0288322 A1 Systems and methods for facilitating the management of project resources.
KIM; Young-jae et al. discloses US 2015/0261732 A1 methods consistent with exemplary embodiments relate to providing a calendar that displays a work history of a document.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                                    Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDALIB F LODHI//Examiner, Art Unit 2162                                                                                                                                                                                                        01/08/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162